?!immc A%??4YmRhiEY         GENEWAL
                                                Overruled      by:
                         OF    %-EXAS           Willis v. Potts
                                                377 S.W.2d 622
                     Aus~rr.   TEXAS    7s71P   ~~~~~   sup.    ct.



                    February   23, 1939
                                           See.letterto Calvert
Hon. T. 0. Waltbn, President               dated 3/27/56 by John
A & M College                              Reeves.
College Station, Texas
      ..                                   Opinion No. O-371
                                           Ri: Members o3.A. & M.
                                                College staff may
                                                serve as town
                                                officers In the
                                                town of College
                                                Station.
Dear Dr. Walton:
..YourInquiry of February 15th re-subm$ts the questions, *Can
members af A. & M. College staff serve as towowni
                                                officers of the
 town of College Station?
Article 16, Section 33, of the Constitutionstates:
"The accountingofficers of.this State shall neither draw nor
pay a warret upon the Treasury in favor of any'personfor
salary or compensationas agent, officer, or appointee who holds
at the same time any other office or position of honor, trust
or profit-pder this State or the United States, except as
prescribed in this Constitution."
Article 16, Section 40, of the Constltut~lon
                                           provides:
"No person shall hold or exercise at the same time more than
one civil office of emolument."
There are no dec,lslonsof the Texas courts directly In point.
However, the Supreme Court of this State, In Kimbrough v.
.Barnett,93 Tex.,301, deflned."publicoffice" as, "The ,rlght,
authority and duty created and conferred by law, by which, for
a given period, either fixed by law or enduring at the pleasure
 of the creating power, an Individual1s Invested with some
portion of the aoverelgn functions of the goverffment,to be
 exerc.@edby him for the benefit of the public.
In Leymel v. Johnson, 288 P. 858,.the.DlstrlctCourt of
Appeal of the State of California had,befoTe It the question
as to whether a schbol teacher was an officer, and after quoting      ,
Hon. T. 0. Walton, page 2   O-371
 ,,   .~

i&m'Klmiroigh v. BarneM; kpra, and after eulogizingthe
teaching profession at length,'holdsthat a teacher Is not an:
officer under the St&e.      -
In Green v. Owen, 31 S. W. (2d) 1037, the Supreme Court of the
State of Mlssourl heldr
"The right
       __ of_the.office of City .Attorney.of a municipality
Qoes not involve the title to any office uqder the State. The
office of,City Attorney of a city Is not an offlce.underthis
State, but an dffice under the city.",
We therefore answer that members of the colle e staff are not
prohibited.bySections 33,'and40 of Article 1fiof the State
Co;;;;utlon:,fromholding office yder'the town of College
       .
The ,OpinlonFendered by this Department on December 10, 1938,
Itihereby overruled and withdrawn.
                              Yours very truly
                              ATTOFINEY   GENERAL   OF !l?EXAS


                              By /s/ A. 5.'Roll+8
       '.                            A. 5. Roll,l~~s
                                        Asslstant
ASRsPBPr&sCffE
APPROVEDx
/s/ oerald C...
              Mann
A!C!~'OR.~@XQENERALCFTEXAS

                                                                 (..